Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings (and the drawings filed 7/31/22 have app. no. 16/577,886 listed in the header) should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.  Upon request, the Examiner can provide an example of a comprehensive claim support chart to show where support for all elements and their structural relationships claimed.
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claim status indicator for claim 5 should be “Currently Amended” since there has been an amendment to claim 5.
Claim Interpretation
Since the server rack stand is a 3-dimemsional element, having four (4) lateral support members that are arranged in a 2 x 2 matrix, with each of the lateral members of the matrix having a first one of the lateral support members arranged linearly with and opposite to it, and another one Applicant claims is also arranged linearly with and opposite to it depending how the 2 x 2 matrix is arranged (i.e., lateral support member 1210 has lateral support member 1211 linearly and opposing relationships, as well as lateral support member 1210 has lateral support member 1215 linearly and opposing relationships  However, the long and short sides of each lateral member has to be considered.  Since the claims are interpreted in light of the specification, the examiner understands that lateral support member 1210 is positioned opposite to lateral support member 1215, so that opposing long sides of members 1210 and 1215 face each other, and lateral support member 1210 positioned linearly with lateral support member 1211, so that so that opposing short sides of members 1210 and 1211 face each.  This is interpretation is supported by least figure 12 of the instant application.
Further using the embodiment of figs. 12-13 as a reference, with panels 1210 and 1215 having influx voids and panels 1211 and 12116 having exodus voids, the “airflow inlet passage” of claim 1 can be supported by elements 1010 or 1910 of panel 1210, the “outlet passage” of claim 1 can be supported by element 1015 of panel 1215, and the “complementary interior airflow inlet” of claim 5 can be supported by elements 1011 or 2620 of panel 1211.
Also, the support for the claimed “computer support surface” could be the surface of retainer (rail) 308 against server computer 305 depicted in figs. 43C and 43D, where the claimed airflow transmission openings” and “airflow exhaust reception openings” are openings of cartridge 2166, that face retainers (rails) 307,308 and therefore, would be adjacent to the “computer support surface.”
Response to Arguments
The declaration under 37 CFR 1.132 filed 7/31/22 is insufficient to overcome the rejection of claims 1-17 based upon 35 USC 112a (based upon Applicant’s stated purpose of the Declaration as being for 35 U.S.C. §112, First Paragraph or §112(a), see Applicant’s remarks of 7/31/22, p. 8) set forth in the last Office action because: the Declaration does not specifically point out where support in the priority application is for each of the statements made in the declaration for 35 USC 112a rejections.  Due to the format of the Declaration applying to 14 applications; and not referring to specific rejections in any of these 14 applications, it is difficult for the examiner to correlate the statements of the declarant with what the purpose of the statement are.  Further many of statements appear to substitute for Applicant’s arguments rather a statement of findings that the purpose of the 1.132 declaration should be used for, and even some places appear to provide statements intended to address the 35 USC 112b rejections.
Based upon statement 11 of Lt. Colonel Sanders’ declaration, the associated rejections have been withdrawn.
In view of the foregoing, when all of the evidence provided in the 1.132 declaration of Lt. Colonel John Sanders is considered, the totality of the rebuttal evidence of the Applicant being in possession of the claim inventions at the time the priority application was filed fails to outweigh the evidence that Applicant was not in possession of the claimed inventions at the time the priority application was filed.
Applicant argues “Claims 9, 11, 12, 13. ‘Airflow’ and ‘air’ are not affirmative parts of any device of the present invention. Instead references to ‘air’ are used to explain the limitations of the present invention and how they interact with the fluids around them. Therefore, cooled airflow may be present in one part of the invention, while air leaving an exodus chamber may simply be exhaust air or air” Applicant’s remarks of 7/31/22, p. 9).  The claim is a method claim with a preamble stating “[a] method of directing air” that includes “channeling cooled airflow”, “directing cooled airflow”, and “channel exhaust air.”  Therefore, the method steps, contrary Applicant’s arguments requires “air” and “airflow” to accomplish the method steps and are affirmatively claimed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5625 (fig. 56) is not defined in the specification (the Examiner believes this should be corrected to element 307 (rail).
The drawings are objected to because:
a.	the Examiner does believe element labeled as 2166 in amended fig. 58 (element 5930 in original filed fig. 58) is a cartridge.  (the Examiner believes this be corrected to element 307 (rail); and
b. 	despite Applicant’s statement in the remarks, the application no. 16/577,886 in the header of the drawings will cause confusion as to whether the drawings apply to the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Page 16, line 5, “conform” should be “conform to”.
b.	 the Substitute Specification should be a clean copy and not have any mark-up, “controlled” at p. 11, l. 24 is underlined and “.
Appropriate correction is required.
Claim Objections
Claims 11, 12, and 17 are objected to because of the following informalities:  
a.	Claim 11, lines 2 and 2-3, “said rack stand” should be “said server rack stand”; and
b.	Claim 17, line 3, “said third support member” should be “said third lateral support member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 8, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 3, lines 1-2 requires “said first lateral support member opposite of said second lateral support member” and claim 1, line 3 requires “a server rack stand, having . . . a computer support surface,” lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface” and lines 7-8 requires a “plurality of airflow reception openings, positioned adjacent to said computer support surface.”  The embodiment being claimed is illustrated in fig. 60 where the first lateral support member 1210 opposite of the second lateral support member 1215 (which is omit in the illustration in fig. 60).  But the originally filed priority application fails to disclose a computer support surface (which singular) for first and second opposite lateral support members (which in effect requires a plurality of computer support surfaces).  If the first and second support members are opposite each other, than there would be two computer support surfaces; and cannot be “a computer support surface” as claimed (see attached response to statement 12 of Lt. Colonel Sanders’ 1.132 declaration);
b.	Claim 8, lines 1-2 requires “said third lateral support member includes said interior influx void” and claim 2, lines 1-2 requires “a first lateral support member bearing said interior influx void.”  The claimed arrangement of claims 6 and 7 where “said first lateral support member is positioned linearly with said second lateral support member” and “a third lateral support member, positioned opposite said first lateral support member; and a fourth lateral support member positioned linearly with said third support member” is depicted in fig. 12.  The originally filed priority application fails to disclose “said interior influx void” being in both the first 1210 and third 1215 lateral support panels, when these panels are positioned opposite to each other (there can be first and second interior influx voids, but they cannot be just the same interior influx void in two separated panels 1210 and 1215);
c.	Claim 8, line 2 requires “said fourth lateral support member includes said interior exodus void” and claim 2, lines 2-3 requires “a second lateral support member bearing said interior exodus void.”  The claimed arrangement of claims 6 and 7 where “said first lateral support member is positioned linearly with said second lateral support member” and “a third lateral support member, positioned opposite said first lateral support member; and a fourth lateral support member positioned linearly with said third support member” is depicted in fig. 13.  The originally filed priority application fails to disclose “said interior exodus void” being in both the second 1211 and fourth 1216 lateral support panels, when these panels are positioned opposite to each other (there can be first and second interior exodus voids, but they cannot be just the same interior exodus void in two separated panels 1211 and 1216); and
d.	Claim 14, lines 1-2 requires “positioning said first lateral support member opposite of said second lateral support member” and claim 9, lines 3-4 requires “a server rack stand, having . . . a computer support surface,” lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface” and lines 9-10 requires “a plurality of airflow reception openings, positioned adjacent to said computer support surface.”  The embodiment being claimed is illustrated in fig. 60 where the first lateral support member 1210 is opposite of the second lateral support member 1215 (which is not illustrated in fig. 60).  But the originally filed priority application fails to disclose a computer support surface (which is singular) for first and second opposite lateral support members (which in effect requires a plurality of computer support surfaces).  If the first and second support members are opposite each other, than there would be two computer support surfaces; and cannot be “a computer support surface” as claimed.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, line 13, “said retainer” (singular) lacks antecedent basis and suggests “retainer” be changed to “retainers”; 
b.	Claim 5, lines 1-2 requires “said third lateral support member includes a complementary interior airflow inlet of said interior influx void.”  How can “said interior influx void” be in “said third lateral support member” when claim 2, lines 1-2 requires “a first lateral support member bearing said interior influx void”?  How can the third lateral support member have the “interior influx void” when the “interior influx void” is already in the first lateral support member in the arrangement shown in fig. 60?  As can be seen in fig. 12, there a region of linearly aligned panels 1210 and 1211 at element 2675 where the interior void of panel 1210 is separate from the interior panel of panel 1211 therefore requiring two interior influx voids, not the single interior influx void claimed.
c.	Claim 9, line 8 requires “external to said server rack stand”.   What is considered external to server rack stand?  Is the space for example between lateral support members 1210 and 1215 considered external to the server rack stand when the computer 305 is mounted in between lateral support members 1210 and 1215? The Examiner believes the space between the lateral support members 1210 and 1215 where the computers 305 are configured to be installed would be internal to the server rack stand 1000, and not external as being claimed;
d.	Claim 9, line 7; Claim 11, lines 1-2; and Claim 12, lines 1-2 require “cooled airflow.”   Also Claim 13, line 1 require “cooled air.”  Are these “cooled airflow” or “cooled air” the same or different from “cooled airflow” of claim 9, line 3;
e.	Claim 10, lines 1-3 requires “channeling said cooled airflow through impediments adapted to selectively obstruct airflow from said rack stand external to said server rack.”  Since “said computer server rack” is probably the same as “said server rack stand,” how does the impediments, which are understood by the Examiner as element 2800 which are located within cartridge 2166 which in turn is in server rack stand 1000 selectively obstruct airflow from said rack stand external to said server rack?  The Examiner believes the issue to be where the computers 305 are configured to installed are internal to the rack stand rather than external to the server rack stand 1000, as claimed.
f.	Claim 10, line 3, “said computer server rack” lacks antecedent basis.  Did Applicant intend for antecedence in “a server rack stand” of claim 9, line 3?
g.	Claim 11, lines 3 requires “adapted to retain to a computer.”  What is adapted to retain the computer, the rack stand, the airflow channel or the cartridge?  Applicant argues “[t]he cartridge of claim [11] is adapted to retain the computer (Applicant’s remarks of 1/7/21, p. 11).  While Applicant is stating the cartridge 2166 retains the computer 305, the retainers or rails 307/308 and 309 actual retain the computer 305.  See fig. 7. 
h.	Claim 13, line 3 and 4-5, “said lateral support members” lacks antecedent basis.  Applicant argues “Lateral Supports. Applicant did not see the particular error cited by Examiner concerning the lateral support members (Applicant’s remarks of 1/7/21, p. 11).  The Applicant fails to claim “lateral support members” in claim 9 from which claim 13 is dependent thereon.  “Lateral support members” is required of claim 1, but claim 13 is dependent on a different independent claim (i.e., claim 9) than claim 1;
i.	Claim 14, lines 1-2; Claim 15, line 2; Claim 16, lines 1-2; and Claim 17, line 2, “said first lateral support” lacks antecedent basis; and
j.	Claim 14, line 2; and Claim 16, line 2, “said second lateral support” lacks antecedent basis.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh (WO 2014/051607).
Claims 1-5
With respect to Claim 1 (for claims 2-5), Leigh teaches a computer retention system (fig. 2) for the retention of a computer (230), said system comprising: a server rack stand (200) , having a rack stand body (body of 200) and a computer support surface (fig. 3C, surface of 312C against 330C) having a computer support surface orientation (fig. 3B, facing toward 330C), comprising lateral support members (fig. 3C, duct of lower 310C and lower 320C) defining an interior influx void (fig. 3C, lower 310C) having (i) an airflow inlet passage (fig. 7, from 706 to right 710) positioned externally on said rack stand body and (ii) a plurality of airflow transmission openings (312Cs) positioned adjacent to said computer support surface; and an interior exodus void (fig. 3C, lower 320C) having (i) a plurality of airflow exhaust reception openings (322Cs) positioned adjacent to said computer support surface and (ii) an outlet passage (fig. 7, to 708 from right 720), in fluid communication with said interior exodus void, externally positioned on said rack stand body; and multiple retainers (312Cs, these retainers retain at least air), positioned on said computer support surface, for selected, elevated retention (see fig. 7) of the computer between said lateral support members, said retainers having airflow channels equivalent in quantity, position, and dimension (there is a one-to-one correspondence, see fig. 7. 722 matches with opening of 730) between openings in  to said airflow transmission openings upon alignment of a representative retainer (712) of said retainer and a body of said computer in a retention position.
With respect to Claims 2-5, Leigh further teaches said lateral support members include a first lateral support member (fig. 3C, duct of lower 310) bearing said interior influx void (lower 310) and a second lateral support member (fig. 3C, duct of lower 320), bearing said interior exodus void (lower 320) (claim 2), said first lateral support member is positioned opposite (see fig. 3C) of said second lateral support member (claim 3), a third lateral support member(fig. 3C, duct of upper 310), positioned linearly with (see fig. 3C) said first lateral support member; and a fourth lateral support member (fig. 3C, duct of upper 320) positioned opposite (see fig. 3C) said third support member (claim 4) and said third lateral support member includes a complementary interior airflow inlet (see fig. 7, from 706 into left 710) of said interior influx void, and said fourth lateral support member includes a complementary interior exodus void (fig. 3C, upper 310C) (claim 5). 
Claims 1 and 6-8
 With respect to Claim 1 (for claims 6-8), Leigh teaches a computer retention system (fig. 7) for the retention of a computer (730), said system comprising: a server rack stand (700) , having a rack stand body (body of 700) and a computer support surface (fig. 3C, surface of 722 against 730) having a computer support surface orientation (fig. 7, facing toward 730), comprising lateral support members (fig. 3C, duct of right 710 and right 720) defining an interior influx void (fig. 7, right 710) having (i) an airflow inlet passage (fig. 7, from 706 to right 710) positioned externally on said rack stand body and (ii) a plurality of airflow transmission openings (for 712s) positioned adjacent to said computer support surface; and an interior exodus void (fig. 7, right 720) having (i) a plurality of airflow exhaust reception openings (for 722s) positioned adjacent to said computer support surface and (ii) an outlet passage (fig. 7, to 708 from right 720), in fluid communication with said interior exodus void, externally positioned on said rack stand body; and multiple retainers (722s, these retainers retain at least air), positioned on said computer support surface, for selected, elevated retention (see fig. 7) of the computer between said lateral support members, said retainers having airflow channels equivalent in quantity, position, and dimension (there is a one-to-one correspondence, see fig. 7. 722 matches with opening of 730) between openings in  to said airflow transmission openings upon alignment of a representative retainer (712) of said retainer and a body (body of 730) of said computer in a retention position (see fig. 7).
With respect to Claims 6-8, Leigh further teaches said first lateral support member is positioned linearly (see fig. 7) with said second lateral support member (claim 6), a third lateral support member (fig. 7, duct of left 710), positioned opposite (see fig. 7) said first lateral support member; and a fourth lateral support member (fig. 7, duct of right 710)positioned linearly (see fig. 7) with said third support member (claim 7) and said third lateral support member (fig. 7, duct of right 710) includes said interior influx void (fig. 7, right 710), and said fourth lateral support member (fig. 7, duct of right 720) includes said interior exodus void (fig. 7, right 720) (claim 8).  
Claims 9-15
With respect to Claim 9 (for claims 10-15), Leigh teaches a method of directing air through a server facility, said method comprising: channeling cooled airflow from an interior influx void (fig. 1 , 210 and fig. 3, 310C) of a server rack stand (200), having a rack stand body (fig. 1, body of 100) and a computer support surface (fig. 3C, surface of 312C against 330C) having a computer support surface orientation (fig. 3C, faces toward 330C), to a plurality of airflow transmission openings (fig. 2, 212 for each of the 230s) positioned adjacent to (see fig. 3B) said computer support surface; directing cooled airflow (fig. 2, see arrow near 212) from said plurality of airflow transmission openings, positioned adjacent to said computer support surface, external (330C is external to sides of 300C, see 35 USC 112b rejection) to said server rack stand in a closed air circuit (fig. 2B, using 232) using that returns to a plurality of airflow exhaust reception openings (fig. 2, 222 for each of the 230s)  positioned adjacent to said computer support surface (see 35 USC 112b rejection); and channeling exhausted air (fig. 2, see arrow near 222) through said plurality of airflow exhaust reception openings of said server rack stand into an interior exodus void (fig. 1 , 210 and fig. 3, 310C) thereof.
	With respect to Claim 10, Leigh further teaches said channeling step includes channeling said cooled airflow through impediments (¶[0046], l. 6, valves) adapted to selectively obstruct airflow from said server rack stand external to said computer server rack (claim 10), said directing step includes directing cooled airflow from said rack stand into and through an airflow channel of a cartridge (312B), affixed to said rack stand, adapted to retain a computer (330C) (claim 11), said directing step includes directing cooled airflow through impediments (¶[0046], l. 6, valves), positioned in said airflow channel, adapted to selectively obstruct (¶[0046], ll. 4-5, using valves) airflow within said cartridge (claim 12), said channeling cooled air step includes channeling cooled air from said interior influx void in a first lateral support member (fig. 3C, duct defining 1st 310C) of said lateral support members; and wherein said channeling exhausted air step includes channeling said exhausted air into said interior exodus void within a second lateral support member (fig. 3C, duct defining 320C) of said lateral support members (claim 13), positioning said first lateral support member opposite (see fig. 3C) of said second lateral support member (claim 14) and said positioning step includes positioning a third lateral support member (fig. 3C, duct defining 2nd 310C) linearly with said first lateral support member; and positioning a fourth lateral support member (fig. 3C, duct defining 2nd 310C) opposite said third lateral support member (claim 15).
Claims 9, 16, and 17
With respect to Claim 9 (for claims 16-17), Leigh (WO 2014/051607, same as US 10,004164) teaches a method of directing air through a server facility, said method comprising: channeling cooled airflow from an interior influx void (fig. 1 , 210 and fig. 7, 710) of a server rack stand (700), having a rack stand body (fig. 1, body of 100) and a computer support surface (fig. 7, surface of 722 against 730) having a computer support surface orientation (fig. 7, faces toward 730), to a plurality of airflow transmission openings (fig. 2, 722 for each of the 730s) positioned adjacent to (see fig. 7) said computer support surface; directing cooled airflow (fig. 7, see downward arrow near 710) from said plurality of airflow transmission openings, positioned adjacent to said computer support surface, external (730 is external to sides of 700, see 35 USC 112b rejection) to said server rack stand in a closed air circuit (fig. 7, from 710 to 712 to 730 to 722 to 720) using that returns to a plurality of airflow exhaust reception openings (fig. 7, 722 for each of the 730s)  positioned adjacent to said computer support surface (see 35 USC 112b rejection); and channeling exhausted air (fig. 7, see upward arrow near 720) through said plurality of airflow exhaust reception openings of said server rack stand into an interior exodus void (720) thereof.
With respect to Claims 16-17, Leigh further teaches positioning said first lateral support member (fig. 7, 710 on right) linearly with (see fig. 7) (see fig. 7) said second lateral support member (fig. 7, 720 on right) (claim 16) and said positioning step includes positioning a third lateral support member (fig. 7, 710 on left) opposite (see fig. 7) said first lateral support member; and positioning a fourth lateral support member (fig. 7, 720 on left) linearly with (see fig. 7) said third support member (claim 17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,004,164 is in the same patent family as WO 2014/051607.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/8/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835